UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1536


ASSEFA ARARSA BEKELCHA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 17, 2012               Decided:   April 11, 2012


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Shelley R. Goad, Assistant Director, Tim Ramnitz,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Assefa       Ararsa      Bekelcha,         a    native        and     citizen      of

Ethiopia,     petitions       for    review      of    an    order     of    the      Board    of

Immigration        Appeals    (“Board”)       dismissing         his     appeal       from    the

immigration        judge’s     denial       of        his     requests          for    asylum,

withholding        of   removal,     and    protection           under      the    Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

            A      determination      regarding        eligibility          for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                               INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                        Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                        Legal issues are

reviewed      de    novo,     “affording         appropriate         deference         to     the

[Board]’s     interpretation         of    the    [Immigration            and     Nationality

Act] and any attendant regulations.”                        Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                        This court will reverse

the   Board     only     if   “the    evidence         .     .   .     presented       was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                       Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision         that     an     alien      is     not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                 Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that       substantial    evidence     supports      the    adverse       credibility

finding.       We further conclude that Bekelcha failed to present

sufficient      independent     evidence       of   his    family’s      persecution,

notwithstanding          the   adverse     credibility          determination,      as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).       We therefore uphold the denial of Bekelcha’s requests

for asylum and withholding of removal.                See id. at 367 (“Because

the burden of proof for withholding of removal is higher than

for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily

ineligible       for     withholding      of    removal         under    [8     U.S.C.]

§ 1231(b)(3).”).

              Accordingly, we      deny the petition for review. *                  We

dispense       with    oral    argument    because        the    facts    and    legal



       *
       Bekelcha has failed to raise any challenges to the denial
of his request for protection under the Convention Against
Torture.    He has therefore waived appellate review of this
claim.   See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
Cir. 2004).



                                          3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4